Case 3:19-cv-00296-BJB-RSE Document 85-17 Filed 09/03/19 Page 1 of 5 PageID #: 507




                        Exhibit 17
Case 3:19-cv-00296-BJB-RSE Document 85-17 Filed 09/03/19 Page 2 of 5 PageID #: 508




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

   GRACE HALL, et al.
   Individually and on                                    Case No. 3:19-cv-00296-JHM-RSE
   behalf of all others similarly situated,
                                                          JURY TRIAL DEMANDED
                        Plaintiffs,
                                                          COLLECTIVE ACTION PURSUANT
           v.                                             TO 29 U.S.C. § 216(B)

   GANNETT CO. INC.,                                      CLASS ACTION PURSUANT TO FED. R.
                                                          CIV. P. 23
                        Defendant.




                              DECLARATION OF DARREN BRASHER



  I, Darren Brasher, being of sound mind and over the age of 18, make the following declaration:

         1.     My name is Darren Brasher and the facts contained in this declaration are within my
  personal knowledge and are true and correct.

          2.    I was employed by Gannett Co. Inc. (“Gannett”), from approximately August of 2017,
  until December of 2018, at a call center located in Louisville, Kentucky.

          3.       I worked with several hundreds of other Gannett hourly Call-Center Employees at the
  Louisville call center. Though there are several different divisions that Gannett employees work on,
  we all followed the same policies and procedures, as set by Gannett.

         4.      I was employed by Gannett as a Technical Customer Care Representative. As a
  Technical Customer Care Representative, it was my responsibility to receive inbound calls made by
  Gannett’s clients. I would help customers set up services, alter their current service, cancel service,
  and correct missed deliveries.

           5.     My job and my coworkers’ jobs (“Call-Center Employees”) were substantially similar,
  regardless of our specific job title, we all attended the same orientation together and we were all taught
  the same policies and procedures for logging into the computer, opening our programs, and clocking
  in for the day.

         6.     Gannett required me to arrive early every day. It was Gannett’s policy that all Call-
  Center Employees arrive before their shift started so they would have enough time to get their
  computer systems up and running so they could be “call ready” at shift start. The trainers and
Case 3:19-cv-00296-BJB-RSE Document 85-17 Filed 09/03/19 Page 3 of 5 PageID #: 509




  managers at Gannett made sure that all Call-Center Employees knew they needed to arrive early, log
  into their computer, bring open their programs, check their emails, and only after all that had been
  done then clock in exactly at their shift start time.

          7.       Gannett strictly enforced its policy that Call-Center Employees cannot clock in until
  they are “call ready.” Managers reminded us almost daily that we are not allowed to clock in until we
  are both “call ready” and it is our official shift start time.

          8.      Adherence is a key-performance-indicator used to evaluate Call-Center Employees. If
  your adherence is bad, you could receive write ups or even be terminated. If your adherence is good,
  you can be considered for promotions, pay increases, and bonuses. Adherence indicates a Call-Center
  Employees’ timeliness. Clocking in before your shift start time, clocking in after your shift start time,
  or clocking in and not taking calls immediately can all decrease your adherence level. Because you
  needed to clock in and take calls exactly at shift start it was important to come in early enough to have
  time to get “call ready” and check your emails prior to shift start.

           9.      In order to be “call ready” I had to perform a series of functions on the computer that
  took a long time due to the computer running slowly and crashing often. First, I would have to turn
  on the computer, if I was working the morning shift. Then I would have to log in by entering in my
  username and password. After entering in my information, it would take anywhere from three (3) to
  five (5) minutes for the computer to open to desktop. After getting to the desktop, I then had to open
  and log into each of my programs. Opening and logging into each program took approximately six (6)
  to thirteen (13) minutes altogether. After opening my programs, I then needed to check and respond
  to emails. Because of our call volume there was rarely any time to check emails during the day, so our
  managers told us that we needed to review our emails before our shift start. Only after ensuring that
  each program was open and running, checking our emails, and waiting for our shift start time could a
  Call-Center Employee be considered “call ready” and allowed to clock in. However, this process could
  take longer due to system crashes as Gannett’s computers were very unstable and the programs we
  used were also very unstable. I experienced system crashes during my log in procedures on average
  once a week. When the system crashes you have to reboot the computer and completely restart the
  log in process.

          10.    Though I arrived early every day to complete tasks necessary to the performance of
  my job as a Call-Center Employee I was not paid for this time. I was not allowed to clock-in until I
  had completed the computer boot up process, signed in, had all of my programs running, checked my
  emails, and waited for my official shift start time.

         11.     Gannett knew when I arrived at work every day because I was required to swipe my
  badge card to access my building, and to access the production floor where I worked. Gannett also
  knew when I began the process of preparing my computer because they tracked our keystrokes to
  make sure that we remained on task during the workday. I also used a log-in ID and password to
  access my computer.

          12.    I was scheduled to and did work around forty hours each workweek. However, in
  addition to my scheduled work time, I often worked an additional one to three hours each week
  performing tasks benefitting Gannett that were a necessary and indispensable part of my job duties,
  logging into and starting up my computer, getting my programs up and running, and checking my
Case 3:19-cv-00296-BJB-RSE Document 85-17 Filed 09/03/19 Page 4 of 5 PageID #: 510




  emails. Gannett generally did not like for Call Center Employees to accrue unauthorized overtime. If
  an employee accrued unauthorized overtime, they could be disciplined. Overtime was only allowed
  when it was authorized such as when Gannett had mandatory overtime.

          13.     I was paid by the hour. My hourly rate was approximately $11.00. My shifts varied
  greatly during my employment with Gannett and I did not have one set schedule.

         14.    Though I regularly worked an additional one to three hours each week in addition to
  my scheduled hours, I was not paid for the additional time where I worked off-the-clock on behalf of
  Gannett.

         15.       Gannett’s corporate policies and procedures applied to all Call-Center Employees at
  the Louisville call center and at the other Gannett call centers across the country. I know this because
  Gannett regularly made it clear that its policies, such as adherence, were made at the corporate level
  and that strict compliance with its policies was critical.

         16.      Based on my conversations with other Call-Center Employees and my personal
  observations, I know that other Call-Center Employees were required to work off the clock just as I
  did. They were subject to the same corporate policies as I was that required them to log in to their
  computers before their shifts had started.

         17.     Based on my conversations with other Call-Center Employees, I believe that they
  would be interested to learn that they may recover unpaid wages and overtime from Gannett and
  would want to join this lawsuit.

           18.    I declare under penalty of perjury and pursuant to 28 U.S.C. § 1746 that the foregoing
  is true and correct.

                Aug 15, 2019
  Executed on: _______________________
                                                         DARREN BRASHER (Aug 15, 2019)
                                                         DARREN BRASHER
 Case 3:19-cv-00296-BJB-RSE Document 85-17 Filed 09/03/19 Page 5 of 5 PageID #: 511



Louisville, KY - D. Brasher
Final Audit Report                                                                             2019-08-15

  Created:              2019-08-15

  By:                   Austin Anderson (austin@a2xlaw.com)

  Status:               Signed

  Transaction ID:       CBJCHBCAABAA2f7SvNhUM0WEddW9IyIZp6aYyHSS23R4




"Louisville, KY - D. Brasher" History
    Document created by Austin Anderson (austin@a2xlaw.com)
    2019-08-15 - 2:54:50 PM GMT- IP address: 12.131.11.42


    Document emailed to DARREN BRASHER (darrenbrasher1@gmail.com) for signature
    2019-08-15 - 2:55:16 PM GMT


    Email viewed by DARREN BRASHER (darrenbrasher1@gmail.com)
    2019-08-15 - 2:55:57 PM GMT- IP address: 107.77.192.55


    Document e-signed by DARREN BRASHER (darrenbrasher1@gmail.com)
    Signature Date: 2019-08-15 - 2:56:45 PM GMT - Time Source: server- IP address: 107.77.192.55


    Signed document emailed to Austin Anderson (austin@a2xlaw.com), team@a2xlaw.com and DARREN
    BRASHER (darrenbrasher1@gmail.com)
    2019-08-15 - 2:56:45 PM GMT
